EXHIBIT 10.2

CUTBACK AGREEMENT

THIS CUTBACK AGREEMENT (“Agreement”) is made and entered into as of the 1st day
of November, 2017, by and between Clifton Bancorp Inc. (“CSBK”), its wholly
owned-subsidiary, Clifton Savings Bank (the “Bank”), and Cynthia Sisco (the
“Director”).

WITNESSETH

WHEREAS, the Director serves as a director of CSBK and the Bank;

WHEREAS, CSBK and Kearny Financial Corp. (“KRNY”) are entering into an Agreement
and Plan of Merger of even date herewith (the “Merger Agreement”) pursuant to
which CSBK would merge with and into KRNY, with KRNY as the surviving
corporation (the “Merger”); and

WHEREAS, it is a condition to KRNY’s willingness to enter into the Merger
Agreement that the Director enter this Agreement in order to prevent KRNY or
CSBK from being disallowed a deduction for payments made to the Director in
connection with the Merger.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which each party
acknowledges, the parties intending to be legally bound agree as follows:

1.    DIRECTOR’S RIGHT TO PAYMENTS. In the event of a change in the effective
ownership or control of CSBK or the Bank within the meaning of Treasury
Regulation §1.280G-1 (“Change of Control”), the Director may be eligible to
receive certain compensation and benefits under separate agreements.

2.    PARACHUTE PAYMENTS. If any payment or benefit that the Director would
receive from the CSBK or the Bank, or any affiliate or successor thereto, in
connection with a Change of Control (“Payment”) would constitute an “excess
parachute payment” (as defined in Code Section 280G(b)(2)), such Payment shall
be reduced to the minimum extent necessary to ensure that no portion of such
Payment will be subject to the excise tax imposed by Code Section 4999. If a
reduction in Payments constituting “parachute payments” is necessary, reduction
shall occur in the following order: (1) reduction of cash payments;
(2) cancellation of accelerated vesting of equity awards other than stock
options; (3) cancellation of accelerated vesting of stock options; and
(4) reduction of other benefits paid to the Director.

3.    SUCCESSORS. This Agreement, including all of its terms and provisions,
shall be binding upon and inure to the benefit of the parties and their personal
representatives and, in the case of the Company, its successors and assigns.

4.    CHOICE OF LAW. This Agreement has been negotiated and executed, and is to
be substantially performed, in the State of New Jersey. Any rights or
obligations of the parties shall be governed by and construed under the internal
laws of the State of New Jersey.

5.    AMENDMENTS. This Agreement may be amended, modified or terminated only in
writing signed by the parties hereto.



--------------------------------------------------------------------------------

This Agreement may be signed in multiple counterparts, each of which shall have
the same effect as originals, but all such counterparts collectively shall
constitute the same instrument.

IN WITNESS WHEREOF, the parties hereto have each executed this Cutback Agreement
to be effective as of the date hereof.

 

CLIFTON BANCORP INC. By:  

/s/ Paul M. Aguggia

  Paul M. Aguggia, President and CEO CLIFTON SAVINGS BANK By:  

/s/ Paul M. Aguggia

  Paul M. Aguggia, President and CEO DIRECTOR:

/s/ Cynhia Sisco

Cynthia Sisco